DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the examiner found no reference in the prior art that disclosed or rendered obvious X-ray fluorescence spectrometer comprising: 
a counting time calculation unit configured to calculate a counting time for each of measurement lines which are secondary X-rays having intensities to be measured, wherein the counting time calculation unit is configured to: 
measure a plurality of standard samples to determine calibration curve constants and correction coefficients, or instrument sensitivity constants for a predetermined quantitative calculation method, each of the standard samples being measured in a predetermined provisional counting time; 
when a quantification precision is specified for each of quantitative values of one standard sample, set a measured intensity of each of the measurement lines as a reference intensity; 
by the predetermined quantitative calculation method, determine each of the quantitative values by using the reference intensities and repeatedly perform a first procedure of determining each of the quantitative values in a case where only the measured intensity of one of the measurement lines is changed by a predetermined value, to calculate a ratio of a change in each of the quantitative values to the predetermined value as a quantitative-value-to-intensity change ratio, the one of the measurement lines having the measured intensity to be changed being different on each repetition of the first procedure;
for each measurement line having the changed measured intensity, calculate an intensity precision of each of the quantitative values after change by dividing the specified quantification precision by the corresponding quantitative-value-to-intensity change ratio and set an intensity precision having a smallest absolute value as a provisional necessary intensity precision; 
for each of the measurement lines, calculate a counting time for obtaining the provisional necessary intensity precision on the basis of the reference intensity; 
for each of the quantitative values, calculate an estimated quantification precision on the basis of the provisional necessary intensity precision of each of the measurement lines and the corresponding quantitative-value-to-intensity change ratio and compare the estimated quantification precision with the specified quantification precision; 
if all the quantitative values have estimated quantification precisions satisfying specified quantification precisions, proceed to a step of outputting a final counting time, and if not, proceed to the following step; 
for each quantitative value having the estimated quantification precision not satisfying the specified quantification precision, repeatedly perform a second procedure of calculating an intensity precision of each of the measurement lines in a case where only a counting time of one of the measurement lines is increased by a predetermined time on the basis of the reference intensity, calculating an estimated quantification precision on the basis of the calculated intensity precision of each of the measurement lines and the corresponding quantitative-value-to-intensity change ratio, setting a difference between the calculated estimated quantification precision and the previously calculated estimated quantification precision as an expected improved quantification precision, and calculating a necessary additional time by multiplying a ratio of a difference between the previously calculated estimated quantification precision and the specified quantification precision to the expected improved quantification precision by the predetermined time, the one of the measurement lines having the counting time to be increased being different on each repetition of the second procedure, increase only the counting time of one measurement line having a shortest necessary additional time by a predetermined multiple of the corresponding necessary additional time to calculate an intensity precision of each of the measurement lines, and calculate and update an estimated quantification precision; 
if the updated estimated quantification precision does not satisfy the specified quantification precision, repeatedly update the estimated quantification precision until the updated quantification precision satisfies the specified quantification precision, and if the updated quantification precision satisfies the specified quantification precision, proceed to the following step; 
if there is any quantitative value having a latest estimated quantification precision not satisfying the specified quantification precision, proceed to a step of updating the estimated quantification precision of that quantitative value, and if not, proceed to the following step; and
adjust a latest counting time of each of the measurement lines to predetermined digits in a predetermined unit and output the adjusted latest counting time as a final counting time and including all limitations recited in independent claim 1.
As per claim 2, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray fluorescence spectrometer comprising:
a quantification precision calculation unit configured to calculate a quantification precision of each of the quantitative values, wherein the quantification precision calculation unit is configured to: 
measure a plurality of standard samples to determine calibration curve constants and correction coefficients, or instrument sensitivity constants for a predetermined quantitative calculation method; 
when a counting time is specified for each of measurement lines of one standard sample, which are secondary X-rays having intensities to be measured, set a measured intensity of each of the measurement lines as a reference intensity; 
by the predetermined quantitative calculation method, determine each of the quantitative values by using the reference intensities and repeatedly perform a procedure of determining each of the quantitative values in a case where only the measured intensity of one of the measurement lines is changed by a predetermined value, to calculate a ratio of a change in each of the quantitative values to the predetermined value as a quantitative-value-to-intensity change ratio, the one of the measurement lines having the measured intensity to be changed being different on each repetition of the procedure; and 
calculate an intensity precision of each of the measurement lines on the basis of the specified counting time and the reference intensity, calculate a quantification precision of each of the quantitative values on the basis of the intensity precision of each of the measurement lines and the corresponding quantitative-value-to-intensity change ratio, and 
output the quantification precision and including all limitations recited in independent claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20030118148

    PNG
    media_image1.png
    304
    493
    media_image1.png
    Greyscale



(Abstract) … The spectrometer includes a measuring line evaluating means 23 operable to calculate for each specified secondary X-ray line to be measured, a first theoretical intensity at a specified thickness and a composition of each of layers in the thin film and a second theoretical intensity at the thickness and the composition thereof when the thickness or a concentration has been changed by a predetermined quantity, to calculate a precision of a thickness or a precision of the concentration based on the first and second theoretical intensities, and to determine applicability or inapplicability of an analysis using the specified secondary X-ray line to be measured.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884